Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
                                    REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
US 8,119,757 teaches a coating composition comprising urethane and siloxane modified water-reducible alkyd resins in abstract and examples.  Hegmann 7, ex, 2 of US 6,369,189 (Ex. 2) teaches a pigment grind having a Hegmann Gauge 7.  Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain a coating composition comprising the urethane and siloxane modified water-reducible alkyd resins of US 8,119,757 with the pigment grind having a Hegmann Gauge 7 taught by US 6,369,189.  In other words, the invention II would not have special technical features.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-9, drawn to a composition comprising a siliconized urethane alkyd resin having a hydroxyl number of 50-150 mg KOH/gm and an acid number of 10 mg KOH/gm or less, classified in C08G63/48.
II. Claims 10-22, drawn to a method of producing air drying single component comprising a general siliconized urethane alkyd resin without any properties recited in claim 1, classified in C09D7/61.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Inventions I and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the method of producing air drying single component of the invention II comprise a general siliconized urethane alkyd resin without any properties recited in the invention I.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
US 8,119,757 teaches a coating composition comprising urethane and siloxane modified water-reducible alkyd resins in abstract and examples.  US 6,369,189 (Ex. 2) teaches a pigment grind having a Hegmann Gauge 7.  Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain a coating composition comprising the urethane and siloxane modified water-reducible alkyd resins of US 8,119,757 with the pigment grind having a Hegmann Gauge 7 taught by US 6,369,189.  In other words, the invention II would not have special technical features.
The inventions I and II lack unity of invention because the groups do not share the same or corresponding technical feature.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
At least claims 2 and 3 recite various species as reactive sub-components.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1 and 10.


Thus, search, examination and formulation of office actions for all Groups would be a serious burden on the examiner.  Also, note that further search, examination, formulation of the office actions and response to applicants’ argument with a possible amendment during the prosecution would be a serious burden on the examiner.  
A telephone call was not made to request an oral election to the above restriction requirement due to complexity of the requirement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/June 30, 2022                                                    /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762